                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA

                        Plaintiff,

      v.                                                Case No. 17-CR-10142-EFM

BOGDANA ALEXANDROVNA MOBLEY,
aka BOGDANA ALEXANDROVNA
OSIPOVA,

                        Defendant.



                              UNITED STATES’ TRIAL BRIEF

       For the convenience of the Court and to promote efficiency at trial, the United States

submits this Trial Brief outlining the basis for admission, or exclusion, of certain evidence or

testimony likely to be presented at trial. This brief may also aid the Court in ruling on motions or

objections made during the course of trial.

I.     Order of Trial

        “A district court possesses considerable discretion in governing the presentation of

evidence, and its decisions will not be disturbed absent manifest injustice to the parties.” Comcoa,

Inc. v. NEC Telephones, Inc., 931 F.2d 655, 663 (10th Cir.1991); see also United States v. Kelley,

187 F. App'x 876, 888 (10th Cir. 2006).

       For its case-in-chief, the United States intends to focus solely on the elements of the

charged offenses, with little background information, to avoid re-litigation of the divorce/custody

case. The United States does not intend to undertake a preemptive rebuttal of an affirmative

defense that may not be presented. The United States advises the Court that it will affirmatively

seek to limit the scope of cross-examination during its case-in-chief for reasons articulated below.

                                              Page 1 of 10
The United States recommends this approach to avoid confusion of issues (particularly in relation

to the differing evidentiary burdens 1), to clarify relevance and hearsay determinations, and to

prevent re-litigation of past grievances in the domestic case.

II.     Government’s Case-in-Chief

        The United States’ presentation will primarily involve testimony from the victim, Brian

Mobley, and a process-server, Michael Kasel, along with certain documentary evidence.

        As a percipient witness, Brian Mobley is a witness qualified to testify to all of the various

elements associated with the offenses. He has personal knowledge of the birth and parentage of

S.M. He has personal knowledge relating to the proceedings in the divorce case (Sedgwick County

Domestic Case 14DM1599). He has personally heard or received the various inculpatory

statements made to him by the defendant relating to each charge, including the manner and location

of those communications which involved the transmission via interstate and foreign commerce.

He also has personal knowledge regarding the whereabouts of the child, S.M., having traveled to

Russia and seen her in person.

        The United States intends to present certain documents from the Sedgwick County

domestic case via Brian Mobley. Pursuant to Federal Rule of Evidence (FRE) 902(2) or (4), the

Sedgwick County court records are self-authenticating and require no extrinsic evidence of

authenticity in order to be admitted. Alongside Brian Mobley’s testimony, these records will

establish facts relating to S.M.’s age, Brian’s parental rights to S.M., and that S.M. was moved to

Russia by the defendant after service of domestic orders of joint custody.




1
 While the government bears the burden to prove the elements beyond a reasonable doubt, the defendant bears the
burden of proving her affirmative defense by a preponderance of the evidence. See, e.g., Dixon v. United States, 548
U.S. 1, 8 (2006).


                                                  Page 2 of 10
          The United States also intends to present excerpts of communications from the defendant

received by Brian Mobley. As the recipient of those communications (and the person that

preserved them), Brian Mobley is qualified to testify to the contents of those communications. The

defendant’s communications are not hearsay under FRE 801(d)(2)(A) when offered by the United

States.

          Because some of the records (both from Sedgwick County and the communications)

contain allegations or statements of the defendant which may relate to her affirmative defense, the

United States intends to redact those portions. The United States contends that those statements

constitute inadmissible hearsay under FRE 802 until such time as the defendant testifies and is

subject to cross-examination regarding those statements. The rule of completeness, which began

as a common-law rule and is now partially codified in FRE 106, does not give the defendant a

general right to introduce selected statements to try to counter the statements in the proponent's

offered segment. See United States v. Williston, 862 F.3d 1023, 1038 (10th Cir.), cert. denied, 138

S. Ct. 436, 199 L. Ed. 2d 324 (2017). “Only the portions of a statement that are relevant to an issue

in the case and necessary to explain or clarify the already-admitted portions need be admitted.” Id.

In the government’s case-in-chief, the relevant portions are those relating to the charged offenses,

including those statements of the defendant acknowledging S.M.’s birth, S.M.’s parentage, the

Sedgwick County child custody order, her removal of S.M. to Russia (and retention of S.M. in

Russia) in derogation of that order, and the extortionate threats. The defendant’s self-serving

statements that appear in the records or communications do not explain or contextualize her

admissions or threats - the “rule of completeness” does not authorize introduction of those

statements which may relate to defendant’s potential affirmative defense. The defendant must

testify in order to have her self-serving statements admitted under the Federal Rules of Evidence.



                                           Page 3 of 10
         With regard to Michael Kasel, the United States anticipates his testimony will be brief,

relating to the service of the Sedgwick County paperwork on the defendant and the defendant’s

efforts to avoid service.

         The United States will also introduce records obtained from Aeroflot, showing the

defendant’s attempt to purchase tickets, and subsequent purchase and use of tickets, for travel to

Russia with S.M. By agreement of the parties, these records (and the explanation of codes) will be

admitted by stipulation without the record custodian’s testimony.

III.     Limiting the scope of inquiry during the Government’s case-in-chief

         The United States intends to limit the scope of its case-in-chief to the elements of the

offenses. The United States recommends this approach to avoid confusion of issues (particularly

in relation to differing evidentiary burdens), to clarify relevance and hearsay determinations, and

to prevent re-litigation of past grievances in the domestic case.

         For instance, if the defense were allowed to inquire of Brian Mobley as to issues relating

to domestic violence 2, but then decide against presenting the affirmative defense, those matters

would have been irrelevant under FRE 401. The introduction of those matters would promote

unfair prejudice and confusion of issues under FRE 403. The introduction of those matters would

serve to harass and demean the victim, Brian Mobley.

         Similarly, the United States’ rebuttal evidence would only be relevant under FRE 401 and

403 in response to an affirmative defense. Because the affirmative defense in this case hinges on




2
 The defendant has previously testified under oath that there were only four possible instances of physical violence.
See Doc. 89, Transcript of Motion Hearing, p. 57. In none of those events did she describe another witness, other than
Brian Mobley, being present. With this in mind, her defense rests on the testimony of two people: herself and Brian
Mobley.


                                                   Page 4 of 10
the defendant testifying 3, the United States encourages this Court to properly limit the scope of

inquiry during the government’s case-in-chief. A trial court may impose reasonable limits on

defense counsel's inquiry to take account of such factors as harassment, prejudice, confusion of

the issues, the witness' safety, or interrogation that would be repetitive or only marginally relevant.

See Olden v. Kentucky, 488 U.S. 227, 232 (1988); Delaware v. Van Arsdall, 475 U.S. 673, 679

(1986). In this case, allowing the defense to undertake broad inquiry into matters pertaining to a

potential affirmative defense during the government’s case-in-chief risks introduction of irrelevant

evidence, harassment of the victim Brian Mobley, prejudice to the government, and confusion of

issues before the jury. To the contrary, limiting the scope of inquiry during the government’s case-

in-chief will not prejudice the defense in any way – if they elect to present an affirmative defense,

they will be able to call witnesses (including those previously called by the government) to present

their evidence.

IV.      Defendant’s Affirmative Defense

         The “domestic violence” defense in 18 U.S.C. §1204(c) contemplates actual physical or

sexual violence, but not financial, emotional, or psychological abuse. See United States v. Nixon,

901 F.3d 918, 920 (7th Cir. 2018)(“Indeed, we could not equate ‘violence’ with ‘abuse’ without

converting every child-kidnapping prosecution into a replay of the child-custody proceedings, in

which the defendant would try to re-litigate the domestic-relations case by showing that he or she

really should have received custody.”) As the Nixon court observed, the statute speaks of

“domestic violence” rather than abuse more generally, and while such may not require as much




3
  In part, this is because the defendant is the only witness to her internal reason for leaving. Additionally, from
testimony previously provided to this Court by the defendant (see Doc. 89, Transcript of Motion Hearing), there are
no other witnesses to the alleged domestic violence beyond the defendant herself. Moreover, evidence exists
indicating the allegations of the defendant are pure fabrication, as will be discussed below in more detail. Suffice to
say, the United States encourages this Court to exercise caution as it determines the propriety of examination.

                                                    Page 5 of 10
physical contact as other parts of the Criminal Code that use the word “violence,” but it cannot be

satisfied by emotional, psychological or financial abuse. Id.

            The defendant has previously testified under oath that she experienced only three 4

instances of physical or sexual violence. See Doc. 89, Transcript of Motion Hearing, p. 57. Based

on her earlier testimony, she alleged a rape occurred on August 2, 2013, 5 an allegation of a gun

being held to her head sometime in December 2013, 6 and lastly an allegation of domestic battery

on December 22, 2013. 7

            There are reasons for this Court to exercise caution with the defendant’s presentation.8

Aside from the dubious nature of the allegations (as demonstrated in the November 16, 2018

hearing) and their temporal distance from the act of removal, the United States has compelling

evidence that contradicts these allegations. First, medical records obtained by the United States

indicate that the defendant denied physical abuse, sexual abuse, mental abuse, or any history of

domestic violence, when asked by OB/GYN staff as part of her social history on January 7, 2014

(roughly 2 weeks after the last instance alleged by the defendant). To be clear, this is not a failure


4
 One of these instances is categorically not “domestic violence” under Nixon. The punching of a door incident,
described by the defendant with minimal detail, involved no threat to her:

            “Q: If it’s directed at you. But you’ve not described any argument leading up to it, and you don’t remember
            anything that led up to it. Correct?

            A: I don’t remember, no.”

Doc. 89, Transcript of Motion Hearing, p. 48. In the absence of a threat or any context that suggests the conduct was
directed at the defendant, this incident does not qualify as “domestic violence.”

5
    Id. at 76.

6
    Id. at 46-47.

7
 Id. at 55. In her testimony, she states it occurred the day before Christmas, but the police report from 2013 shows
she reported it was three days prior, on the 22nd.
8
  This includes the defendant’s allegations of sexual assault against the jailer in Butler County. Despite her assertion,
the incident did not constitute a sexual assault as the defendant described it.


                                                     Page 6 of 10
to report, but instead responding “No” when asked about the subject. Second, recordings of the

defendant made by Brian Mobley contradict her claims of domestic violence. In relation to the

rape allegation, one recording captures the defendant describing the incident in the following way,

“I said do not cum on me. You came on me. This is the truth. I forgave you for that…” That

recording (which will be presented in rebuttal) directly contradicts the allegation of rape – rather

than a rape, these statements indicate a consensual sexual encounter followed by anger at the mess.

Another recording (on December 22, 2013) indicates the defendant battered Brian Mobley after

he returned home for the evening, hid his phone, and refused to call 911 when requested by Brian.

That recording includes Brian’s statements that she hit him, with her responding, “You gonna cry

baby?” 9 The recording also captures Brian leaving the residence for the evening. Interestingly, this

recording associates to the last reported allegation previously claimed by the defendant – the report

made three days late, on December 25, 2013. Notably absent from any of these recordings (which

span the month of December) is any reference or callback by the defendant to the gun-to-the-head

incident that allegedly occurred during this period. It is as though it never happened.

           With these things in mind, the United States strongly encourages the Court to limit the

scope of cross-examination during the Government’s case-in-chief, as such will clarify objections

based on relevance or hearsay. The defendant may still present her defense, without prejudice, but

it will be less confusing for both the Court and the jury.

IV.        Government’s Rebuttal Evidence

           Assuming the defendant presents evidence of an affirmative defense, and assuming that

presentation aligns with the testimony previously presented by the defendant, the United States

will present evidence from several sources that rebut or refute the allegations.



9
    Baby, in this context,was not conveyed as a term of endearment but of derision.

                                                     Page 7 of 10
         As discussed above, the United States will present medical records from Associates in

Women’s Health. These records will be presented via Brandy Hoffman, as the custodian of the

records. These records would be admissible under a variety of evidentiary rules, including FRE

803(6) as records of regularly conducted activity, FRE 803(4) as statements pertinent to medical

treatment (her pregnancy), and FRE 801(d)(2)(A) as statements offered against an opposing party.

These records would be relevant for the reasons articulated in the preceding section.

         The United States also intends to introduce recordings of the defendant, made by Brian

Mobley, which contradict her claims of domestic violence. These recordings are relevant for the

reasons articulated in the preceding section. These recordings also tend to show the defendant was

not remotely afraid of Brian Mobley; that, on the contrary, she was frequently aggressive,

threatening, and engaged in physical violence (including spitting on Brian Mobley). These

recordings also tend to show that Brian Mobley did not engage in aggressive, threatening, or

physically violent behavior, even when provoked. In addition, Brian Mobley would be testify to

his experience as the recipient of abuse, threats of abuse, and repeated threats to harm (abort) their

unborn child. Additional excerpts from the Skype communications related to these issues may also

be presented via Brian Mobley.

         The United States also intends to introduce testimony from Dr. Daran Jensen, the

defendant’s OB/GYN, regarding her request to be placed on bed-rest 10 so that her husband could

come home to tend to S.M. This request, made by the defendant in February 2014 (shortly after

her return from Russia) tends to show that the defendant was not afraid of Brian Mobley, because

no violence was occurring. This request is also more temporally proximate to the date of removal

(on April 2, 2014) and bears on the defendant’s state of mind.


10
   The defendant has repeatedly asserted she was in a high-risk pregnancy. The medical records indicate this is not
true.

                                                   Page 8 of 10
           The United States also intends to introduce testimony from two colleagues of Brian

Mobley, who witnessed the defendant come to Brian’s work in March 2014. They will also testify

the defendant filed Protection from Stalking lawsuits against both of them (both of which were

dismissed). This testimony tends to show the defendant was not afraid of Brian Mobley, that the

defendant herself resorted to threats and intimidation, and that the defendant well knew how to

access (and abuse) legal processes. This testimony is similarly more temporally proximate to the

date of removal (on April 2, 2014) and bear on the defendant’s state of mind.

           The United States may also call Jennifer Bruening, a therapist who provided individual and

couples counseling services to Brian Mobley and the defendant. Testimony from Ms. Bruening

may corroborate Brian Mobley’s account of being the recipient of physical abuse and threats of

abuse. That testimony may be presented without violating the therapist-patient privilege 11 of the

defendant. Depending on the evidence presented by the defendant, the therapist-patient privilege

may be waived (for instance, if she claims to have discussed these matters with her therapist) or if

she claims she feared for her safety See, e.g., Dixon v. City of Lawton, Oklahoma, 898 F.2d 1443,

1450 (10th Cir. 1990) (noting Model Rule provides “There is no privilege under this rule as to

communications relevant to an issue of the mental or emotional condition of the patient in any

proceeding in which he relies upon the condition as an element of his claim or defense.”).

           By referencing or briefing the above evidence, the United States does not intend to limit

itself in any way to the listed evidence.


                                                                 Respectfully submitted,

                                                                 STEPHEN R. McALLISTER
                                                                 United States Attorney



11
     See Jaffee v. Redmond, 518 U.S. 1 (1996) (holding federal law recognizes psychotherapist-patient privilege).

                                                     Page 9 of 10
                                                     s/Jason W. Hart
                                                     JASON W. HART
                                                     Kan. S. Ct. No. 20276
                                                     Assistant U.S. Attorney
                                                     District of Kansas
                                                     301 N. Main, Ste. 1200
                                                     Wichita, Kansas 67202
                                                     Tel: 316-269-6481
                                                     Fax: 316-269-6484
                                                     Email: Jason.hart2@usdoj.gov




                                CERTIFICATE OF SERVICE


        I certify that on March 4, 2019, I electronically filed the foregoing with the clerk of the
court by using the CM/ECF system which will send a notice of electronic filing to Murdoch Walker
II, Joshua Lowther, and Craig Divine, attorneys for defendant.


                                                     s/Jason W. Hart
                                                     JASON W. HART
                                                     Assistant United States Attorney




                                          Page 10 of 10
